Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Application filed on September 23, 2020. Claims 1-12 are presented in the application for examination.
	
Information Disclosure Statement
3. 	The information disclosure statement filed 12/11/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been considered and placed in the application file.

Specification
4. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-12 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,869,301 (U.S. Application No. 16/530,763 previously prosecuted and issued on 12/15/2020; hereinafter refer as ‘9301’). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the below rationales.


Application claim 5 calls for:
‘9301 patent claim 7 claims:
5. An information transmission apparatus, comprising:
7. An information transmission apparatus, comprising
a processor; and
a processor, a memory, and
a receiver controlled by the processor to receive a Physical Uplink Control Channel (PUCCH) having at least three Reference Signal (RS) symbols,
a transmitter ... causes the processor to control the transmitter to transmit a PUCCH having at least three Reference Signal (RS) symbols;
wherein only Uplink Control Information (UCI) symbols are located between a first RS symbol and a second RS symbol of the at least three RS symbols, and a number of the UCI symbols between the first RS symbol and the second RS symbol is 2, and
wherein only Uplink Control Information (UCI) symbols are located between a first RS symbol and a second RS symbol of the at least three RS symbols, and a number of the UCI symbols between the first RS symbol and the second RS symbol is 2, and
wherein all symbols in the PUCCH are allocated in a same frequency resource.
wherein all symbols in the PUCCH are allocated in a same frequency resource.


Through claim comparison one would clearly see claim 7 of the ‘9301 patent fully anticipates claim 5 of the instant application. There are some differences between the claims depicted in the italic sentences and italic underlines words. Also, through claim comparison a 
Claims 6-8 of the instant application are deemed obvious with an addition of limitation of claims 8-12 of the ‘9301 patent for the same rationales applied to claim 5 discussed above; and wherein the location and number of UCI symbol(s) would seem to be a matter of system/programmer’s choice(s).
Claims 1-4 and 9-12 of the instant application call for a method and non-transitory computer readable storage medium having limitations mirrored of apparatus claims 5-8, respectively. Thus, they are deemed obvious over additional claims 1-6 and 13-14, respectively, of the ‘9301 patent for the same rationales applied to claims 5-8 discussed above.

Allowable Subject Matter
6. 	Claims 1-12 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejection under 37 CFR 1.321, set forth in this Office action, and for the same rationales discussed in the parent application 16/530,763 as incorporated herein.
The following is a statement of reasons for the indication of allowable subject matter: the above claims 1, 5 and 9, including all of the limitations of the base claim and any intervening claims, both recite limitations “ ... wherein only Uplink Control Information (UCI) symbols are located between a first RS symbol and a second RS symbol of the at least three RS symbols, and a number of the UCI symbols between the first RS symbol and the second RS symbol is 2” that do not appear in the prior art of record, considered individually or in combination, fails to further teach the aforementioned limitations in a manner as cited in the claim and dependent claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (U.S. 10,256,964), Yin et al. (U.S. 10,455,560 and U.S. 10,609,689), Lee et al. (U.S. 10,880,915) and Kim et al. (U.S. 11,139,937) are all cited to show system/devices and methods for improving the information transmission in wireless telecommunication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


March 14, 2022